Exhibit 10.1

DEAN FOODS CORPORATE

2014 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee variable cash compensation with the annual
objectives of the Company, (ii) motivate employees to create sustained
shareholder value, and (iii) ensure retention of key employees by ensuring that
cash compensation remains competitive. Participants:    Employees of Dean Foods
who are in positions to influence and/or control results in their specific areas
of responsibility and/or the Corporation. In particular, salary grade levels 9
and above are eligible to participate. Payout Criteria:    The criteria for
payment to Participants under this Plan and the weighting of such criteria is
based on individual target incentive percentages, performance against financial
targets, and performance against individual objectives as set forth below.
Depending on the Participant’s role in the organization, Individual Objectives
may be based on Corporate, Functional, Business Unit, or Individual Objectives
and will be noted as Individual Objectives in the Components.

 

Participant Group

  

Components

CEO

EVP, CFO

EVP, CCO

EVP, General Counsel & Secretary

EVP, HR

SVP, CIO

SVP, Operations & Procurement

SVP, Finance & Treasurer

SVP, CAO

SVP, Logistics

SVP, Procurement

 

All Corporate Staff not covered by another STI plan

  

- 60% Financial Objectives

 

60% = Dean Foods Operating Income

 

- 40% Individual Objectives

 

Payout Scales:    The financial payout factor is 0%—200% based on actual
performance against approved objectives. The individual objective factor is
0%—200% of actual performance against approved objectives. Payments under the
Dean Foods Short-Term Incentive Compensation Plan are variable in nature and are
not guaranteed. Financial Objectives Performance Payout Factor:    Approved
financial objectives and the range of performance for each objective for the
Plan Year along with the corresponding payout factor scale based on actual
performance will be included in the Administrative Guidelines for the Plan. The
STI Plan Year is the same as the Dean Foods fiscal year.



--------------------------------------------------------------------------------

DEAN FOODS CORPORATE

2014 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Individual Objectives    Each Plan Participant has 40% of their STI target
calculated against the attainment of certain specified individual objectives as
determined by the Participant’s supervisor and / or Compensation Committee of
the Board of Directors. Actual earned awards are based on the individual’s
performance rating under the Performance Management Process and the
determination of final percentage targets against which the 40% will apply.
Adjustment of Targets / Actuals:    Upon the recommendation of the CEO, the
Compensation Committee may (but has no obligation to) adjust the criteria,
targets, actuals, or payout scale upon the occurrence of extraordinary events or
circumstances. Significant acquisitions or dispositions of assets or companies
or issuances or repurchases of common stock or other equity interests may, at
the Compensation Committee’s discretion, result in an adjustment to the Dean
Foods financial target or plan-specific financial target. Determination of
Individual Target Incentive:    Individual target incentives for specific
positions are included in the Dean Foods Compensation Program. The Company may
make adjustments to an individual’s target incentive based on market conditions
or business requirements, as necessary. Definitions:    “Disability” is defined
as permanent and total disability (within the meaning of Section 22(e)(3) of the
Internal Revenue Service Code (“Code”).    “Retirement” is defined as (i) age
fifty-five (55), so long as the Participant has completed at least ten (10)
years of continuous service immediately prior to retirement, or (ii) age
sixty-five (65). Eligibility:    Eligibility is determined by salary grade in
the Company, or as approved by the Executive Vice President Human Resources, or
designate. Participants must be employed by the Company on the last working day
of the Plan Year in order to be eligible to receive an incentive award, except
as otherwise provided by State law.    A Participant is disqualified from
receiving any incentive award (financial and / or individual) under the Plan if:
(1) the Participant receives a Significantly Below Target (or equivalent)
performance rating for the plan year or (2) the Participant is terminated for
Cause, as defined below, at any point during the Plan year or between the last
working day of the Plan Year and the date the incentive award is paid, except as
otherwise provided by State law.

 

2



--------------------------------------------------------------------------------

DEAN FOODS CORPORATE

2014 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

   For a Participant receiving a Below Target (or equivalent) performance rating
for the plan year, the sum of the financial and individual award cannot exceed
100% of the Participant’s target incentive.    If a Participant dies, becomes
disabled, or retires prior to the payment of awards or if a Participant’s job is
eliminated and such job elimination makes the Participant eligible to receive
benefits under a Company severance plan or policy, the Participant may receive a
payout, at the time other incentive awards are paid, based on actual time in the
position and actual results of the company.    Eligibility and individual target
amounts may be prorated. A Participant’s year-end base salary will be used to
calculate the incentive award in the case of those individuals actively employed
by the Company on the last working day of the Plan Year. A Participant’s base
salary at the time of death, disability, retirement, or job elimination will be
used to calculate the prorated incentive award in those specific circumstances.
All proration of incentive awards will be calculated based on whole month
participation. If an employee becomes eligible to participate in the Plan,
transfers between Plans, changes target participation in the Plan, or becomes
ineligible to participate in the Plan between the first day of the month and the
15th of the month, the incentive award will be calculated based on full month
participation. If the eligibility change occurs between the 16th of the month
and the end of the month, the incentive award will be calculated beginning with
the full calendar month following the change. There will be no award made for
employees hired after December 15th of the Plan Year. “Cause” Defined:    For
purposes of this Plan, “Cause” means a Participant’s (i) willful failure to
perform substantially a Participant’s duties; (ii) willful or serious misconduct
that has caused, or could reasonably be expected to result in, material injury
to the business or reputation of the Company; (iii) conviction of, or entering a
plea of guilty or nolo contendere to, a crime constituting a felony; (iv) breach
of any written covenant or agreement with the Company, any material written
policy of the Company or any Company code of conduct or code of ethics, or (v)
failure to cooperate with the Company in any internal investigation or
administrative, regulatory or judicial proceeding. Repayment Provision:    All
Plan participants agree and acknowledge that this Plan is subject to the
policies that the Compensation Committee of the Dean Foods Board of Directors
may adopt from time to time, with respect to the repayment to the Company of any
plan benefit received, including “clawback” policies.

 

3